 


114 HR 2521 IH: Restoring Education And Learning Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2521 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Ms. Edwards (for herself, Mr. Danny K. Davis of Illinois, Ms. Lee, Mr. Scott of Virginia, Ms. DeLauro, Mr. Richmond, Ms. Norton, Mr. Lewis, Ms. Kaptur, Mr. Cárdenas, Ms. Plaskett, Mr. Grijalva, Mr. Kennedy, Mr. Conyers, Mr. Johnson of Georgia, Mr. Rangel, Mr. Ted Lieu of California, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To reinstate Federal Pell Grant eligibility for individuals incarcerated in Federal and State penal institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Restoring Education And Learning Act of 2015 or the REAL Act of 2015. 2.Reinstatement of Federal pell grant eligibilitySection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended— 
(1)by striking paragraph (6) and redesignating paragraph (7) as paragraph (6); and (2)in paragraph (2)(A)(ii), by striking (7)(B) each place it appears and inserting (6)(B). 
3.Effective dateThe amendments made by section 2 shall be effective for academic year 2015–2016 and succeeding academic years.  